

117 HR 1991 IH: Supporting Victims of Domestic Violence Act
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1991IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mrs. Torres of California introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to conduct studies on child custody and divorce in domestic violence cases, and for other purposes.1.Short titleThis Act may be cited as the Supporting Victims of Domestic Violence Act. 2.Study on child custody in domestic violence casesThe Attorney General, in consultation with the Secretary of Health and Human Services, shall conduct a study investigating whether victims who raise evidence of domestic violence are more likely to lose primary custody of children to an abusive partner or to the State, including—(1)a review of State laws, regulations, and practices on how child neglect and custody situations are handled in domestic violence situations; and(2)a list of recommendations on how to restructure State laws, regulations, and practices to better protect victims of domestic violence and their children. 3.Study on costs of divorce in domestic violence casesThe Attorney General, in coordination with the Secretary of Health and Human Services, shall—(1)conduct a study on the direct and collateral economic costs and risks of divorce from an abusive partner to a victim of domestic violence, including the payment of alimony, legal fees, spousal support, or the division of property, disaggregated on the basis of whether the individual has higher earnings than their partner; and(2)include recommendations based on the study conducted under paragraph (1). 